Citation Nr: 0027665	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from April 1952 to March 
1954.

The issue currently on appeal before the Board of Veterans' 
Appeals (Board) arises from an April 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The September 1993 RO determination, which denied the 
appellant's claim for entitlement to service connection for 
dysthymia, constitutes the last final disallowance of the 
appellant's claim.

2.  The evidence received since the unappealed September 1993 
RO determination is new and is so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for an acquired psychiatric disorder.

3.  The claim for service connection for an acquired 
psychiatric disorder is plausible.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the September 1993 RO 
determination, in which service connection for dysthymia was 
denied, is new and material, and serves to reopen the 
appellant's claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts, in essence, that entitlement to 
service connection for an acquired psychiatric disorder is 
warranted, in that the onset of the appellant's nervous 
condition occurred in service and has continued to cause him 
difficulty to the present.  See Informal Hearing 
Presentation, dated in October 2000.  

decided, the appellant must clarify which organization or 
individual he desires as his representative, and the 
designated organization or individual must be afforded an 
opportunity to review the file and present arguments on his 
behalf.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service except for defects noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  38 C.F.R. § 3.304 (1999).  Service 
connection may also be granted for aggravation of a 
preexisting disability.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  

The evidence of record at the time of the September 1993 RO 
rating decision, which denied the appellant's claim, may be 
briefly summarized.  A Report of Medical History completed by 
the appellant at pre-induction shows that he indicated that 
he had had a history of nervous problems.  No psychiatric 
abnormalities were noted at that time.  The service medical 
records show that the appellant was treated for anxiety on 
one occasion in August 1953.  The service separation 
examination shows that the appellant's psychiatric state was 
described as normal.  

A private medical record dated in December 1985 shows 
diagnoses of recurrent major depression and paranoid 
personality disorder.  A VA hospital discharge summary dated 
in February 1987 shows a diagnosis of dysthymic disorder.  He 
was seen at a VA outpatient clinic in February 1988 for 
depression.

In October 1989 the Board denied service connection for a 
psychiatric disorder.  At that time the Board found that the 
appellant did not have an acquired psychiatric disorder which 
was related to service.  The Board decision is final.  
38 U.S.C.A. § 7104 (West 1991). 

A February 1991 private hospital discharge summary shows a 
diagnosis of depression.

In September 1993, the RO denied the appellant's claim for 
service connection for a nervous condition, characterizing 
the disorder as dysthymia.  At that time the RO indicated 
that entitlement to service connection had previously been 
considered by the Board in 1989.  The RO indicated further 
that while the evidence did show that the veteran had been 
treated for dysthymia, there was no evidence which 
established that the appellant's current dysthymic disorder 
had its onset while the veteran was on active military duty.  
The RO determined that new and material evidence had not been 
submitted to reopen the claim.  

The appellant was notified of that denial and of his 
appellate rights in September 1993.  He did not appeal that 
decision.  Accordingly, the September 1993 RO decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  However, the 
appellant may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

New and material evidence is defined at 38 C.F.R. § 3.156(a) 
(1999) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107 (West 1991) has been fulfilled.

The evidence submitted since the last final denial of this 
claim includes private medical records.  Of particular 
significance is a letter dated in November 1998 and submitted 
by C. Aubrey Isham, M.D.  The physician opined that "it is 
as like[ly] as not that the veteran's present depression, 
anxiety, and neurotic symptoms are related to his service 
experience."  

To summarize, the additional medical evidence, specifically, 
the letter supplied by Dr. Isham, discussed above, received 
since the September 1993 RO decision confirms that the 
appellant suffers from depression and anxiety which is 
related to service.  Thus, the Board finds that the 
additional evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
This evidence is new and material and the appellant 's claim 
for service connection for an acquired psychiatric disorder 
is reopened.

Pursuant to the Elkins case, the Board must now decide 
whether the claim for service connection for an acquired 
psychiatric disorder is well grounded.  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy v. Derwinsky, 1 
Vet.App. 78 (1990).  An allegation that a disorder should be 
service connected is not sufficient; the veteran must submit 
evidence in support of a claim that would justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).

In this regard, the appellant was treated following his 
service separation for psychiatric-related problems.  The 
postservice medical records indicate the presence of a 
chronic psychiatric disorder.  Additionally, a private 
medical opinion is of record which indicates that the 
appellant's current psychiatric difficulties, to include 
depression and anxiety, are related to his period of service.  
Accordingly, the claim is well grounded.


ORDER

New and material evidence having been submitted, the 
appellant's claim for service connection for an acquired 
psychiatric disorder is reopened.

The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  To this 
extent only, the appeal is granted.



REMAND

The Board has determined that the appellant's claim for 
service connection for an acquired psychiatric disorder is 
well grounded.  Once it has been determined that a claim is 
well grounded, the VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to that 
claim.  38 U.S.C.A. § 5107 (West 1991).  The duty to assist 
includes conducting a contemporaneous examination when deemed 
appropriate.  Littke v. Derwinski, 1 Vet. App. 90, 91-92 
(1990).

During a hearing at the RO in November 1988, the appellant 
indicated that he was hospitalized during service for his 
psychiatric disorder.  He was seen in August 1953 for an 
anxiety state.  The record shows that the service medical 
records have sustained fire and water damage and it is 
unclear whether they are complete.  The evidence of record 
shows that the appellant has continued to receive treatment 
at private facilities for his psychiatric disorder. 

The Board notes that there appears to be some confusion as to 
the matter of the appellant's current representation in this 
case.  In June 1988, the appellant filed a VA Form 23-22, 
entitled Appointment of Veterans Service Organization as 
Claimant's Representative, which identified "V.F.W." 
(Veterans of Foreign Wars of the United States (VFW)) in the 
space designated for the name of the service organization 
recognized as the representative.  In May 1994, the 
appellant, by letter, appointed a private attorney, Mr. Tim 
P. Coode, as his representative and authorized VA to send Mr. 
Coode any information requested on his behalf.  Subsequently, 
this case was returned to the Board and VFW has presented 
both a VA Form 646, Statement of Accredited Representation in 
Appealed Case and an Informal Hearing Presentation.  This 
matter should be clarified.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should provide the appellant 
with the appropriate form and ask him to 
clarify the matter of his current 
representative in compliance with 
38 C.F.R. § 14.631 (1999). 

2.  The appellant should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his psychiatric disorder 
since his release from active duty to the 
present, to include records associated 
with treatment received from Dr. Isham.  
The RO should then obtain all records, 
which are not on file.  He should also be 
asked to furnish the approximate month 
and year he was hospitalized during 
service.

3.  In conjunction with the information 
furnished by the veteran the RO should 
request the National Personnel Records 
Center to conduct a search of the 
Hospital Admission Cards, Office of the 
Surgeon General, Department of the Army.

4.  Thereafter, a VA examination should 
be conducted by a psychiatrist in order 
to determine the nature, extent any 
etiology of any psychiatric disorder.  
All indicated tests should be conducted.  
The claims folder and a copy of this 
Remand should be furnished to the 
examiner for review in conjunction with 
the examination.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any psychiatric 
disorder diagnosed is related to service 
or if existing prior to service whether 
it is as likely as not aggravated by 
service?  A complete rational for any 
opinions expressed should be included in 
the examination report.  The examiner's 
attention is directed to the November 
1998 medical opinion submitted by Dr. 
Isham.  

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.

If the benefit sought is not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



